EXHIBIT TO SCHEDULE 13D Joint Filing Agreement The undersigned hereby agree that the statement on Schedule13D with respect to the Common Shares of Ivanhoe Energy Inc. dated December 20, 2012, is, and any further amendments thereto signed by each of the undersigned shall be, filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule13d-1(k) under the Securities Exchange Act of 1934, asamended. Dated:20 December 2012 By: /s/ Robert M. Friedland Name: Robert M. Friedland Newstar Holdings SRL By: /s/ Robert M. Friedland Name: Robert M. Friedland Title: President Newstar Securities SRL By: /s/ Robert M. Friedland Name: Robert M. Friedland Title: President
